Xo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:17-cv-00822-DLR Document 177° Filed 07/15/19 Page 1 of 3

 

   
   
      

 

 

 

 

 

 

=< FILED”  ~___ LODGED
____ RECEIVED ____ GOPY
JUL 1 2 2019
CLERK U8 DISTRICT COURT
DISTAICHAF ARIZONA
~- DEPUTY
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA
Talonya Adams, No. CV-17-00822-PHX-DLR
Plaintiff,
VERDICT
V.
Arizona Senate, REDACTED
Defendant.
Nothing said in this Form of Verdict, which is prepared for your convenience, is meant

to suggest or convey in any way or manner what verdict the Court thinks you should reach.

It is solely and exclusively your duty and responsibility to decide what the verdict shall be.

We the jury, duly empaneled and sworn in the above entitled action, upon our oaths,

make the following findings:

Question Number 1

Has Ms. Adams proven, by a preponderance of the evidence, that the Senate discriminated

against her with respect to her pay and race was a motivating factor?

Yes J | No

4618218.1
OW/TI/19

 

 
10
1]
12
13
14
15

~ 16

17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:17-cv-00822-DLR Document 177 Filed 07/15/19 Page 2 of 3

Question Number 2

Has Ms. Adams proven, by a preponderance of the evidence, that the Senate discriminated

against her with respect to her pay and sex was a motivating factor?

Yes 4 No

Question Number 3

Has Ms, Adams proven, by a preponderance of the evidence, that the Senate discriminated

against her with respect to her compensatory leave time and race was a motivating factor?

Yes Jv No

Question Number 4

Has Ms, Adams proven, by a preponderance of the evidence, that the Senate discriminated
against her with respect to her compensatory leave time and sex was a motivating factor?

Yes No

Question Number 5

Has Ms. Adams proven, by a preponderance of the evidence, that the Senate discriminated

against her with respect to her annual leave accrual rate and race was a motivating factor?

Yes V No

Question Number 6

Has Ms. Adams proven, by a preponderance of the evidence, that the Senate discriminated
against her with respect to her annual leave accrual rate and sex was a motivating factor?

Yes a No

 

 
a

Oo OSC SN DWN WN

1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:17-cv-00822-DLR Document 177 Filed 07/15/19 Page 3 of 3

Question Number 7

Has Ms. Adams proven, by a preponderance of the evidence, that she complained that she

was being discriminated against on the basis of race or sex with respect to her pay and was terminated

Yes ra No

for that reason?

If you answered “yes” to any of the foregoing questions, you should also answer Question
Number 8. If you answered “no” to all of the foregoing questions, you are finished with this verdict

form. The jury foreperson should date and sign the form, and return it to the Court.

Question Number 8

What amount of emotional distress and/or loss of enjoyment of life (compensatory) damages,

if any, did Ms. Adams suffer?

$ 1,60 000.0

When the jury has completed its work on this verdict form, the jury foreperson should date

and sign the form, and return it to the Court.

Dated: F]12 (2014
#7

FOREPERSON SIGNATURE

 

 

 
